Case 2:20-cv-10274-CAS-JC Document 11-1 Filed 02/23/21 Page 1 of 4 Page ID #:96




      Supplemental
       EXHIBIT “B”
     Case 2:20-cv-10274-CAS-JC Document 11-1 Filed 02/23/21 Page 2 of 4 Page ID #:97
Stuart R. Fraenkel(State Bar No. 173991)
Gretchen Nelson (State Bar No. 112566)
Carlos F. Llinas Negret(State Bar No.284746)
NELSON & FRAENKEL LLP
601 S. Figueroa Street, Suite 2050
Los Angeles, California 90017
Tel.:213-622-6469

                                                       united states district court
                                                      CENTRAL DISTRICT OF CALIFORNIA

                                                                                    CASE NUMBER
CLIFTON J. SELIGA,Individually and as Husband ofBRENDA
                                                                                                   Case 2:20-cv-10274
C. SELIGA; BRENDA C. SELIGA,Individually and as
Wife of CLIFTON J. SELIGA                                      PLAINTIFF(S)
                                        V.

PRINCESS CRUISE LINES,LTD,doing business as PRINCESS
                                                                                                        WAIVER OF SERVICE OF
CRUISES; VENTURE TRAVEL,LLC,doing business as
                                                                                                             SUMMONS
TAQUAN AIR; And MOUNTAIN AIR SERVICE,LLC,
doing business as MOUNTAIN AIR                              DiiyiiNDANr(S).

To: Carlos F. Llinas Negret
    (Wome ofPlaint^3Attormy or Unrepresented Plaintiff

   I hereby acknowledge receipt ofyour request diatI waive service ofa summons in the abovo-entitled action. I have also received a
copy ofthe complaint in the action,two copies ofthis waiver form,and a means by which I can return the signed waiver to you without
cost to me.


    I agree to save the cost ofservice ofa summons and an additional copy ofthe conq)laintin this lawsuit by notrequiring thatI(or the
entity on whose behalfI am acting) be served with judicial process in the manner provided by Rule 4 of the Federal Rules of Civil
Procedure.

     1(or the entity on whose behalfI am acting)will retain all defenses or objections to the lawsuit or to thejurisdiction or venue ofthe
court except for objections based on a defect in the summons or in die service offoe summons.
   I understand thatjudgment may be entered against me(or foe party on vfoose behalfI am acting)ifan answer or motion under Rule
12is notserved within60 days after* 12/29/2020                              ,or within 90 days after that date iffoe request was sent
outside foe United States.

     *Date Notice ofLawsuit and Requestfor Waiver ofService Summons is sent



     Date Signed by ReceivingParty

      John B. Thorsness                                                                  (9071 272-9272
     Name                                                                               Telq>kone Number andFax Number

      711 H Street. Suite 620                                                            Attorney
     SheetAddress                                                                       Rdatiofah^ to Entity on Whose Behaiflam Acting

      Anchorage, AK 99501                                                               Mountain Air Service. LLC
      City. State,Z^^d^                                                                 Name ofParty Waiving Service _
Duty to Avoid Unnecenaiy Cotti ofService ofSommoiu
      Bi]l64 oftheFedoalRulesofQvilProcodarerequires ceitainpaities to cooperate in savinguanecessaiycostsofservice ofthesimmumsand conqilaint A defendant
        In fit^fTwifwii gtatff         hwtig mrtified ofan actiim and asked by a plaintifflocated infee United States to waive service ofa summons,feils to do so will
be required to bear die cost ofsi^service unless good caose be shown fiv its Mureto sign and return the waiver.
     Itis notgood cause fiff a Mureto waive service that a party believes that the conaplaint is unfounded,OT that die actiwi has been teought in an in^oper place or
in H iTCTTt                      "vw the mfaject matter ofthe acdon or over its uereon or woperty. A paify who waives service ofdie summonsretains all defenses and
objections(exceptany relating to the summons orto die service ofthe summons),and maylater objectto thejurisdiction ofthe court or to the place wdmie the action has
been brought
      A defendant vdio waives service must widnn die time qiecified on die waiver fiam serve on the plaintifi*8 attmney(or unrqiresented plaintifE) a reqwiise to die
complaint and must also file asigned copy ofdiereqioiiBewididie court ffdie answer <g motionis notserved within diistime,a defeultjudgmentm^be taken against
                 By waiving service,a defendantis allowed more time to answer dian ifthe summons had been actualty served vdien die requestfiff waiverofsummons
was received.


CV-108(06/98)                                           WAIVER OFSERVICE OF SUMMONS
Stuart R. Fraenkel (State Bar No. 173991)
       Case
Gretchen       2:20-cv-10274-CAS-JC
          Nelson (State Bar No. 112566)                     Document 11-1 Filed 02/23/21 Page 3 of 4 Page ID #:98
Carlos F. Llinás Negret ( State Bar No.284746)
NELSON & FRAENKEL LLP
601 S. Figueroa Street, Suite 2050
Los Angeles, California 90017
Tel.:213-622-6469
                                                         ÿ ÿÿ
                                                         ÿÿÿ 
CLIFTON J. SELIGA, Individually and as Husband of BRENDA
                                                                                      0$(ÿ!)*+(,
C. SELIGA; BRENDA C. SELIGA, Individually and as                                                      Case 2:20-cv-10274 $"4+4
Wife of CLIFTON J. SELIGA                                        !"##7$
                                         %&
PRINCESS CRUISE LINES, LTD, doing business as PRINCESS
                                                                                                                 ÿÿÿÿ
CRUISES; VENTURE TRAVEL, LLC, doing business as
                                                                                                                    
                                                              '(#(!'!"7$&
TAQUAN AIR; And MOUNTAIN AIR SERVICE, LLC,
doing business as MOUNTAIN AIR

"-.ÿCarlos F. Llinás Negret
     /0123ÿ56ÿ7819:;966<=ÿ>;;5?:3@ÿ5?ÿA:?3B?3=3:;3Cÿ7819:;966D
      ÿEFGFHIÿJKLM-NOFPQFÿGFKFRSTÿ-UÿI-VGÿGFWVFXTÿTEJTÿÿNJR%FÿXFG%RKFÿ-UÿJÿXVYY-MXÿRMÿTEFÿJH-%F2FMTRTOFPÿJKTR-M&ÿÿÿEJ%FÿJOX-ÿGFKFR%FPÿJ
K-SIÿ-UÿTEFÿK-YSOJRMTÿRMÿTEFÿJKTR-MZÿTN-ÿK-SRFXÿ-UÿTERXÿNJR%FGÿU-GYZÿJMPÿJÿYFJMXÿHIÿNERKEÿÿKJMÿGFTVGMÿTEFÿXRQMFPÿNJR%FGÿT-ÿI-VÿNRTE-VT
K-XTÿT-ÿYF&
      ÿJQGFFÿT-ÿXJ%FÿTEFÿK-XTÿ-UÿXFG%RKFÿ-UÿJÿXVYY-MXÿJMPÿJMÿJPPRTR-MJOÿK-SIÿ-UÿTEFÿK-YSOJRMTÿRMÿTERXÿOJNXVRTÿHIÿM-TÿGFWVRGRMQÿTEJTÿÿ7-GÿTEF
FMTRTIÿ-MÿNE-XFÿHFEJOUÿÿJYÿJKTRMQÿHFÿXFG%FPÿNRTEÿ[VPRKRJOÿSG-KFXXÿRMÿTEFÿYJMMFGÿSG-%RPFPÿHIÿ,VOFÿ\ÿ-UÿTEFÿ#FPFGJOÿ,VOFXÿ-Uÿ0R%RO
G-KFPVGF&
      ÿ7-GÿTEFÿFMTRTIÿ-MÿNE-XFÿHFEJOUÿÿJYÿJKTRMQÿNROOÿGFTJRMÿJOOÿPFUFMXFXÿ-Gÿ-H[FKTR-MXÿT-ÿTEFÿOJNXVRTÿ-GÿT-ÿTEFÿ[VGRXPRKTR-Mÿ-Gÿ%FMVFÿ-UÿTEF
K-VGTÿF]KFSTÿU-Gÿ-H[FKTR-MXÿHJXFPÿ-MÿJÿPFUFKTÿRMÿTEFÿXVYY-MXÿ-GÿRMÿTEFÿXFG%RKFÿ-UÿTEFÿXVYY-MX&
      ÿVMPFGXTJMPÿTEJTÿ[VPQYFMTÿYJIÿHFÿFMTFGFPÿJQJRMXTÿYFÿ7-GÿTEFÿSJGTIÿ-MÿNE-XFÿHFEJOUÿÿJYÿJKTRMQÿRUÿJMÿJMXNFGÿ-GÿY-TR-MÿVMPFGÿ,VOF
3^ÿRXÿM-TÿXFG%FPÿNRTERMÿ84ÿPJIXÿJUTFG_ÿ12/29/2020                                   Zÿ-GÿNRTERMÿ4ÿPJIXÿJUTFGÿTEJTÿPJTFÿRUÿTEFÿGFWVFXTÿNJXÿXFMT
-VTXRPFÿTEFÿ)MRTFPÿ$TJTFX&
     `a1;3ÿ05;9b3ÿ56ÿc1d=e9;ÿ1:Cÿf3ge3=;ÿ65?ÿh19i3?ÿ56ÿj3?i9b3ÿje225:=ÿ9=ÿ=3:;k
       %FDFNCFS 
     a1;3ÿj9l:3Cÿm@ÿf3b39i9:lÿ71?;@                                                       j9l:1;e?3
       $BSZO(FSBHIUZ+PSHFOTFO                                                            
     0123                                                                                 n383Bo5:3ÿ0e2m3?ÿ1:Cÿp1qÿ0e2m3?
       UI"WFOVF 4VJUF                                                         "UUPSOFZ
     j;?33;ÿ>CC?3==                                                                       f381;95:=o9Bÿ;5ÿr:;9;@ÿ5:ÿho5=3ÿs3o186ÿtÿ12ÿ>b;9:l
      4FBUUMF 8"                                                                   1SJODFTT$SVJTF-JOFT, LtdECB1SJODFTT$SVJTFT
      u9;@vÿj;1;3vÿw9Bÿu5C3                                                                    0123ÿ56ÿ71?;@ÿh19i9:lÿj3?i9b3
xyzÿy{ÿ|{}~ÿzÿ{yÿ{ÿ|}ÿ{ÿx{
      ,VOFÿ\ÿ-UÿTEFÿ#FPFGJOÿ,VOFXÿ-Uÿ0R%ROÿG-KFPVGFÿGFWVRGFXÿKFGTJRMÿSJGTRFXÿT-ÿK--SFGJTFÿRMÿXJ%RMQÿVMMFKFXXJGIÿK-XTXÿ-UÿXFG%RKFÿ-UÿTEFÿXVYY-MXÿJMPÿK-YSOJRMT&ÿÿPFUFMPJMT
O-KJTFPÿRMÿTEFÿ)MRTFPÿ$TJTFXÿNE-ZÿJUTFGÿHFRMQÿM-TRURFPÿ-UÿJMÿJKTR-MÿJMPÿJXLFPÿHIÿJÿSOJRMTRUUÿO-KJTFPÿRMÿTEFÿ)MRTFPÿ$TJTFXÿT-ÿNJR%FÿXFG%RKFÿ-UÿJÿXVYY-MXZÿUJROXÿT-ÿP-ÿX-ÿNROO
HFÿGFWVRGFPÿT-ÿHFJGÿTEFÿK-XTÿ-UÿXVKEÿXFG%RKFÿVMOFXXÿQ--PÿKJVXFÿHFÿXE-NMÿU-GÿRTXÿUJROVGFÿT-ÿXRQMÿJMPÿGFTVGMÿTEFÿNJR%FG&ÿ
       TÿRXÿM-TÿQ--PÿKJVXFÿU-GÿJÿUJROVGFÿT-ÿNJR%FÿXFG%RKFÿTEJTÿJÿSJGTIÿHFORF%FXÿTEJTÿTEFÿK-YSOJRMTÿRXÿVMU-VMPFPZÿ-GÿTEJTÿTEFÿJKTR-MÿEJXÿHFFMÿHG-VQETÿRMÿJMÿRYSG-SFGÿSOJKFÿ-G
RMÿJÿK-VGTÿTEJTÿOJKLXÿ[VGRXPRKTR-Mÿ-%FGÿTEFÿXVH[FKTÿYJTTFGÿ-UÿTEFÿJKTR-Mÿ-Gÿ-%FGÿRTXÿSFGX-Mÿ-GÿSG-SFGTI&ÿÿÿSJGTIÿNE-ÿNJR%FXÿXFG%RKFÿ-UÿTEFÿXVYY-MXÿGFTJRMXÿJOOÿPFUFMXFXÿJMP
-H[FKTR-MXÿ7F]KFSTÿJMIÿGFOJTRMQÿT-ÿTEFÿXVYY-MXÿ-GÿT-ÿTEFÿXFG%RKFÿ-UÿTEFÿXVYY-MXZÿJMPÿYJIÿOJTFGÿ-H[FKTÿT-ÿTEFÿ[VGRXPRKTR-Mÿ-UÿTEFÿK-VGTÿ-GÿT-ÿTEFÿSOJKFÿNEFGFÿTEFÿJKTR-MÿEJX
HFFMÿHG-VQET&
      ÿPFUFMPJMTÿNE-ÿNJR%FXÿXFG%RKFÿYVXTÿNRTERMÿTEFÿTRYFÿXSFKRURFPÿ-MÿTEFÿNJR%FGÿU-GYÿXFG%Fÿ-MÿTEFÿSOJRMTRUUXÿJTT-GMFIÿ7-GÿVMGFSGFXFMTFPÿSOJRMTRUUÿJÿGFXS-MXFÿT-ÿTEF
K-YSOJRMTÿJMPÿYVXTÿJOX-ÿUROFÿJÿXRQMFPÿK-SIÿ-UÿTEFÿGFXS-MXFÿNRTEÿTEFÿK-VGT&ÿÿUÿTEFÿJMXNFGÿ-GÿY-TR-MÿRXÿM-TÿXFG%FPÿNRTERMÿTERXÿTRYFZÿJÿPFUJVOTÿ[VPQYFMTÿYJIÿHFÿTJLFMÿJQJRMXT
TEJTÿPFUFMPJMT&ÿÿ+IÿNJR%RMQÿXFG%RKFZÿJÿPFUFMPJMTÿRXÿJOO-NFPÿY-GFÿTRYFÿT-ÿJMXNFGÿTEJMÿRUÿTEFÿXVYY-MXÿEJPÿHFFMÿJKTVJOOIÿXFG%FPÿNEFMÿTEFÿGFWVFXTÿU-GÿNJR%FGÿ-UÿXVYY-MX
NJXÿGFKFR%FP&
 12345ÿ74895                                                 ÿÿÿÿ
Case 2:20-cv-10274-CAS-JC Document 11-1 Filed 02/23/21 Page 4 of 4 Page ID #:99
